[Cite as Johnson v. Danbury Twp., 2021-Ohio-755.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                   OTTAWA COUNTY


Gregory D. Johnson                                  Court of Appeals No. OT-20-008

        Appellant                                   Trial Court No. 2019-CV-F 491

v.

Danbury Township, et al.                            DECISION AND JUDGMENT

        Appellees                                   Decided: March 12, 2021

                                               *****

        Gregory D. Johnson, pro se.

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Blake W. Skilliter, Assistant Prosecuting Attorney, for appellees
        Danbury Township BZA, et al.

        Frank H. Scialdone and David M. Smith, for appellees Ottawa
        County Health Department, et al.

                                               *****

        PIETRYKOWSKI, J.

        {¶ 1} Pro se appellant, Gregory D. Johnson, appeals the April 3, 2020 judgment of

the Ottawa County Court of Common Pleas dismissing his appeal of claims relating to
the appellees’ lack of ordinances, rules or regulations regarding the keeping of fowl in a

residential district. Because we agree that the lower court lacked subject-matter

jurisdiction to hear the appeal, we affirm.

       {¶ 2} The relevant facts of this case are as follows. Appellant resides in

Marblehead, Ottawa County, Ohio. Appellant had an ongoing dispute with some

neighbors regarding the keeping of chickens and roosters on their properties. On

November 15, 2019, appellant filed a nuisance report with the Danbury Zoning

Commission.

       {¶ 3} On November 20, 2019, the administrator sent a “Complaint Follow-up”

letter to appellant detailing her findings and conclusions. The administrator noted that

appellant’s concerns were supported by neighbors. She then stated:

              [T]here is no statute either locally or statewide that I can cite any of

       these property owners on should the fowl roam onto neighboring properties

       other than their own. All I can do, is send a letter to these property owners

       asking them to be more cognizant of keeping the fowl on their own

       properties. Copies of the letter sent are enclosed.

              Enclosed you will also find a complaint form that can be submitted

       to the Ottawa County Health District regarding your sanitation concerns

       with fowl droppings. As far as your concerns about these animals causing

       damage to your property, the only recourse I am aware of that would be

       available is to file some sort of claim or complaint against the neighbor(s)




2.
       in Civil or Municipal Court. Speaking with an attorney would provide you

       the best guidance. An alternative may be to request mediation.

       Information about this is also enclosed.

       {¶ 4} The above-referenced letters, captioned “1st Warning” informed the owners

of concerns that had been raised about the fowl kept on their property. The letter stated

that “[f]ailure to contain the fowl on your property could be viewed as a nuisance by

neighbors” and requested that the neighbors make “a good faith attempt to be neighborly

and address the concerns.”

       {¶ 5} On December 20, 2019, appellant commenced this action as an

“administrative appeal” from the November 20, 2019 letter. Appellant filed

supplemental appeals on January 17 and February 3, 2020. Appellant claimed that

various local administrative agencies were negligent in failing to instate and enforce

regulations relating to the keeping of fowl. He requested that the court award him $18

million for property damage, psychological distress, and punitive damages.

       {¶ 6} On March 11, 2020, appellees Danbury Township BZA, Ottawa County

Commissioners, Ottawa County Department of Building Inspections, and Danbury Police

Department filed a motion to dismiss pursuant to Civ.R. 12(B)(1) and (6). Appellees

argued that the trial court lacked subject-matter jurisdiction to hear the appeal because it

was not an appeal from a quasi-judicial decision of an administrative agency. Appellees

argued that in issuing the letter, the administrator did not use discretion or independent

judgment. She simply indicated that the county had no rules or regulations regarding the




3.
keeping of fowl and suggested various avenues for possible relief. Appellees further

argued under Civ.R. 12(B)(6), that there was no justiciable controversy in that there was

no recourse for a rule or statute that appellees had failed to enact.

         {¶ 7} Similarly, on March 12, 2020, appellees Ottawa County Health Department

and related parties filed a motion to dismiss under Civ.R. 12(B)(1) and (6) arguing that

appellees never issued an administrative order relating to appellant’s claims and that

appellant failed to set forth any claims against appellees.

         {¶ 8} On April 3, 2020, the court granted appellees’ motions to dismiss finding

that the BZA administrator’s letter was not a final order rendered in a quasi-judicial

proceeding and thus, it was not a final and appealable order as contemplated under R.C.

Chapter 2506. The court further found that even if the matter could be considered a

quasi-judicial proceeding, the only proper party would be the BZA.

         {¶ 9} This appeal followed with appellant raising the following assignment of

error:

                The error lies in the narrow interpretation of ORC 2506 as applying

         only to quasi-judicial proceedings and in the interpretation of what

         constitutes a quasi-judicial proceeding. An additional error lies in the

         narrow determination that only the political or governmental division and

         its agent directly responsible for the final decision in a complaint can be

         included as Appellee in a case.




4.
       {¶ 10} We first note that a motion to dismiss an administrative appeal for lack of

subject-matter jurisdiction involves a question of law, which this court reviews de novo.

In re Appeal in the Cty. Ditch Known as Spallinger Ditch, 2020-Ohio-2671, 154 N.E.3d

321, ¶ 6 (3d Dist.), citing Courtyard Lounge v. Bur. of Environmental Health, 190 Ohio

App.3d 25, 2010-Ohio-4442, 940 N.E.2d 626, ¶ 5 (10th Dist.).

       {¶ 11} R.C. 2506.01 provides, in part:

               (A) * * * every final order, adjudication, or decision of any officer,

       tribunal, authority, board, bureau, commission, department, or other

       division of any political subdivision of the state may be reviewed by the

       court of common pleas of the county in which the principal office of the

       political subdivision is located as provided in Chapter 2505. of the Revised

       Code.

               ***

               (C) As used in this chapter, “final order, adjudication, or decision”

       means an order, adjudication, or decision that determines rights, duties,

       privileges, benefits, or legal relationships of a person, * * * .

       {¶ 12} Interpreting R.C. 2506.01, Ohio courts have agreed that the trial court has

authority to hear an appeal of an administrative action only if the action was quasi-

judicial. Thomas v. Beavercreek, 105 Ohio App.3d 350, 354, 663 N.E.2d 1333 (2d

Dist.1995). “To be considered a quasi-judicial proceeding, the proceeding must resemble

a court proceeding in that an exercise of discretion is employed in adjudicating the rights




5.
and duties of parties with conflicting interests.” Id., citing Talbut v. Perrysburg, 72 Ohio

App.3d 475, 478, 594 N.E.2d 1046 (6th Dist.1991). “Moreover, the Ohio Supreme Court

has previously determined that ‘proceedings of administrative officers and agencies are

not quasi-judicial where there is no requirement for notice, hearing and the opportunity

for the introduction of evidence.’” Id., quoting State ex rel. McArthur v. DeSouza, 65

Ohio St.3d 25, 27, 599 N.E.2d 268 (1992).

       {¶ 13} Reviewing the November 20, 2019 letter it is clear that the BZA

administrator did not exercise discretion by explaining to appellant that the relevant local

and state laws do not provide how and whether fowl must be contained on property zoned

as rural residential. Further, the letter in no way triggered the requirement for notice and

a hearing. Thus, we agree with the lower court that there was no quasi-judicial

proceeding from which to appeal. Accordingly, the trial court did not err in granting

appellees’ motions to dismiss. Appellant’s assignment of error is not well-taken.

       {¶ 14} On consideration whereof, we find that the April 3, 2020 judgment of the

Ottawa County Court of Common Pleas is affirmed. Pursuant to App.R. 24, appellant is

ordered to pay the costs of this appeal.

                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




6.
                                                              Johnson v. Danbury Twp.
                                                              C.A. No. OT-20-008




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.